Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Action is responsive to the Applicant’s Amendment/Remarks filed on 03/16/2022.  In the Amendment, applicant amended claims 1-20.   As necessitated by the Amendment, Examiner hereby respectfully maintains 35 U.S.C § 101 rejections  1-20, and there is no terminal Disclaimer has filed, therefore, Examiner hereby respectfully maintains the rejection to claims 1-20 on the ground of nonstatutory double patenting as being unpatentable bovver claims 1-19of U.S. Patent No. 10,534822.

As to Arguments and Remarks filed in the Amendment, please see Examiner’s responses shown after Rejections - 35 U.S.C § 103.
Please note claims 1-20 are pending.

Information Disclosure Statement  
The information disclosure statement (IDS) filed on 10/11/2021  has been considered (see form-1449, MPEP 609).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The Claim recites the language of “receiving, by the search engine, a search query that identifies a particular procedure criteria from a user device;
 	in response to receiving, by the search engine, the search query that identifies the particular procedure, accessing, by the search engine, a medical study instrument index that is organized based on procedure type;
 	determining, by the search engine using one or more index entries in the medical study instrument index, a first output indicating biometric data of a first user prior to the first user receiving the particular procedure;
 	determining, by the search engine using one or more index entries in the medical study instrument index, a second output indicating biometric data of a second user after the second user receives the particular procedure; and
 	generating, by the search engine, a page for display on the user device that includes the first output and the second output.”
Claim 1 recites the limitation of receiving, by the search engine, a search query that identifies particular procedure from a user device, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the “receiving” in the context of this claim encompasses the user manually selecting.   Similarly, the limitation of in response to receiving, by the search engine, the search query that identifies the particular procedure, accessing, by the search engine, a medical study instrument index that is organized based on procedure type, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “response” in the context of this claim encompasses the user manually response to the request.  Similarly, the limitation of determining, by the search engine using one or more index entries in the medical study instrument index, a first output indicating biometric data of a first user prior to the first user receiving the particular procedure, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “determining” in the context of this claim encompasses the user manually identify the information.  Similarly, the limitation of determining, by the search engine using one or more index entries in the medical study instrument index, a second output indicating biometric data of a second user after the second user receives the particular procedure, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “determining” in the context of this claim encompasses the user manually identify another records/information.  Also Similarly, the limitation of generating, by the search engine, a page for display on the user device that includes the first output and the second output, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “generating” in the context of this claim encompasses the user manually interact/create with the information.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using one or more storage device to perform the receiving, response, determining, generating steps.  The search engine, user/computer device in those steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of returning a list) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a storage the receiving, response, determining, generating steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 2 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 2 recites “obtaining one or more populated medical study instruments…extracting treatment data…storing the generating…”.  The claim language provides only further extracting data which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
	Claim 3 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 3 recites “identifying, by the search engine…criteria identified in the search query”. The claim language provides only further identifying information which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 4 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 4 recites “wherein the first output includes an average of multiple score…”. The claim language provides only further output the search query which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 5 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 5 recites “the second output includes an average of multiple score…”. The claim language provides only further provide another output for search query which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 6 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 6 recites “generating a bar graph …second output”. The claim language provides only further generating search query which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 7 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 7 recites “generating a table…second output”. The claim language provides only further generating another output which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claims 8-13: are essentially the same as claims 1-7 except that they set forth the claimed invention as a system rather than a method respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 1-7. 
Regarding claims 14-20: are essentially the same as claims 1-7 except that they set forth the claimed invention as a computer readable medium rather than a method respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 1-7. 
Accordingly, the claims 1-20 are not patent eligible.


	Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,534,822.  Although the conflicting are not patentably distinct from each other because since the claims of the Patent No. 10,534,822 contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application 16/741357. (See table below). 
		
Instant Application claim 1
Patent No. 10,534822 claim 1
A method comprising:
 	receiving, by the search engine, a search query that identifies a particular procedure  from a user device;
 	in response to receiving, by the search engine, the search query that identifies the particular procedure , accessing, by the search engine, a medical study instrument index that is organized based on procedure type;
 

















 determining, by the search engine using one or more index entries in the medical study instrument index, a first output indicating biometric data of a first user prior to the first user receiving the particular procedure;
 	determining, by the search engine using one or more index entries in the medical study instrument index, a second output indicating biometric data of a second user after the second user receives the particular procedure; and
 	






generating, by the search engine, a page for display on the user device that includes the first output and the second output.

 A method comprising: 
receiving, by the search engine, a search query that identifies particular procedure criteria from a user device; 
  in response to receiving, by the search engine, the search query that identifies the particular procedure criteria, accessing, by the search engine, a medical study instrument index that includes a plurality of index entries, wherein the medical study instrument index is a data structure that is separate from the medical study instruments that are indexed by the medical study instrument index, wherein each index entry of the medical study instrument index includes a plurality of fields structuring index data, wherein each respective index entry of the plurality of index entries (i) represents data that has been extracted from a respective medical study instrument and (ii) references a patient health score of the respective medical study instrument upon which the respective index entry is based, wherein the plurality of index entries are collectively organized based on procedure type; 
  determining, by the search engine using one or more of the plurality of index entries in the medical study instrument index, a first patient health score that is representative of biometric data that is independent of a procedure specified by the particular procedure criteria identified in the search query; 
 determining, by the search engine using one or more index entries in the medical study instrument index, a second patient health score that is representative of biometric data that is dependent on a procedure specified by the particular procedure criteria identified in the search query; and 
  generating, by the search engine, a page for display on the user device that includes a first graphical element representing the first patient health score and a second graphical element representing the second patient health score, wherein generating, by the search engine, the page for display on the user device comprises: generating a table that includes a first row and a second row, wherein the first row includes a numerical representation of a value associated with the first patient health score and the second row provides numerical representation of a value associated with the second patient health score.


Claims 1-6 of Patent No. 10,592350 satisfies all the elements of claims 2-7 of the instant application, and as such, anticipates the claims of instant application. 
Claims 7-12 of Patent No. 10,592350 satisfies all the elements of claims 8-13 of the instant application, and as such, anticipates the claims of instant application. 
Claims 13-19 of Patent No. 10,592350 satisfies all the elements of claims 14-20 of the instant application, and as such, anticipates the claims of instant application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 8 and 14 recites the language of “indicating biometric data of a first user prior to the first user receiving the particular procedure” and “indicating biometric data of a second user after the second user receives the particular procedure”.  However, these languages “indicating biometric data of a first user prior to the first user receiving the particular procedure” and “indicating biometric data of a second user after the second user receives the particular procedure” are not clear description defined in the specification.  See also MPEP § 2111.04. For these reasons, one of ordinary skill in the art would not be able to determine the scope of he claims.
The dependent claims 2-7, 9-13 and 15-20 are depend on the base claims 1, 8 and 14 are rejected for the same reasons.
Appropriate correction is required.

The examiner has cited particular examples of 35 U.S.C. 112 rejections above. It is respectfully requested that, in preparing responses, the applicant check the claims for further 35 U.S.C. 112 rejections as being indefinite in case it was inadvertently missed by the examiner. The following prior art rejections are based upon the examiner's best interpretation of the claims. 
 
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Plummer et al. (US PGPUB 2011/0096796, hereinafter Plummer), in view of Leitersdorf et al. (US PGPUB 2011/0004588, hereinafter Leitersdorf) and further in view James Moore (US PGPUB 2016/0004820, hereinafter Moore).
As per as claim 1,  Plummer discloses:
(Currently Amended) A method comprising:
  	receiving, by the search engine, a search query that identifies particular procedure criteria from a user device (Plummer, e.g., [0090-0092],  “queries may be logged and saved, providing a record of a user's identity and a time when information was accessed and providing a record of the type...”) (receive query and retrieve records/information);
 	in response to receiving, by the search engine, the search query that identifies the particular procedure, accessing, by the search engine, a medical study instrument index that is organized based on procedure type (Plummer, e.g., [0030-0032],  [0090-0092], “…queries may be logged and saved, providing a record of a user's identity and a time when information was accessed and providing a record of the type and the content of the accessed information..” and [0102-0105], “…the medical integration system include procedure assessment rules, which "grade" or classify a procedure based on the determined efficacy of the procedure. In a particular example, the procedure assessment rules collate the patient's symptoms before the procedure and the patient's symptoms after the procedure to determine if the patient's symptoms have improved following the procedure…”);
	determining, by the search engine using one or more index entries in the medical study instrument index, a first output indicating biometric data of a first user prior to the first user receiving the particular procedure (Plummer, e.g., [0030-0032], “…receives a description of the study entered into the system through a graphical user interface, and see FIG. 4. The description of the study may include study details (e.g., information about a study), the name of the study, study duration (e.g., a length in time which the study is available for a patient to complete), a number of patients to be included in the study, and clinic accessibility information (e.g., whether physicians within a clinic are granted permissions to view a study) (the examiner asserts that the data of medical information = biometric data, and first request output = a first output that is representative of biometric data, and the examiner further asserts the biometric data of a first user prior to the first user receiving the particular procedure which is equivalent previous of other patients records for study similar case prior user receive procedure for the treatment)  and  to  and further see [0102-0105], “…the medical integration system include procedure assessment rules, which "grade" or classify a procedure based on the determined efficacy of the procedure. In a particular example, the procedure assessment rules collate the patient's symptoms before the procedure and the patient's symptoms after the procedure to determine if the patient's symptoms have improved following the procedure…”);
 	determining, by the search engine using one or more index entries in the medical study instrument index, a second output indicating biometric data of a second user after the second user receives the particular procedure (Plummer, e.g., [0030-0032], “…receives a description of the study entered into the system through a graphical user interface, and see FIG. 4. The description of the study may include study details (e.g., information about a study), the name of the study, study duration (e.g., a length in time which the study is available for a patient to complete), a number of patients to be included in the study, and clinic accessibility information (e.g., whether physicians within a clinic are granted permissions to view a study) (the examiner asserts that the data of medical information = biometric data, and a second request output = a second output that is representative of biometric data, and further the examiner asserts that a second output indicating biometric data of a second user after the second user receives the particular procedure/treatment which is equivalent to  symptom of another user after receive the treatment) and further see [0102-0105], “…the medical integration system include procedure assessment rules, which "grade" or classify a procedure based on the determined efficacy of the procedure. In a particular example, the procedure assessment rules collate the patient's symptoms before the procedure and the patient's symptoms after the procedure to determine if the patient's symptoms have improved following the procedure…”); and
 	generating, by the search engine, a page for display on the user device that includes the first output and the second output (Plummer, e.g., [0030-0033], “…generate a list of predefined criteria and displays this generated list for the user during generation of the instrument…”).
	To make record clear regarding to the language of “index” and “biometric data”.
 	However Leitersdorf, in an analogous art, discloses “index” (Leitersdorf, e.g., [0019-0025], “…For each document in …index may include various features, or properties, of the document, such as its title, its abstract, the number of other documents…the location where these document features are stored is a matter of technical implementation, as they may reside within the index, or they may be stored in another location, such as a database…”), “biometric data”, (Leitersdorf, e.g., [0058-0060], “…the term "lipitor" may be further classified as a drug, the term "high blood pressure" as a disease, the term "blood pressure" as an organism function, the term "blood" as a substance, the term "pressure" as a finding, the term "high" as a qualitative modifier, the term "alternative treatments" as a biomedical occupation or discipline, the term "alternative" as a qualitative modifier and the term "treatments" as a therapeutic or preventive procedure…”) . Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Leitersdorf and Plummer to expanding each parsed term in the medical search query based on the medical ontology, thereby generating a set of expanded terms and augmenting the set of expanded terms according to a rule based system using a set of weighted semantic features thereby generating an augmented set of expanded terms to archiving in retrieve the documents/records faster (Leitersdorf, e.g., [0011-13])
To further clarify the language of “a first output indicating biometric data of a first user prior to the first user receiving the particular procedure” and “a second output indicating biometric data of a second user after the second user receives the particular procedure” (although as stated above the combination of Letersdorf and Plummer disclose the features of “a first output indicating biometric data of a first user prior to the first user receiving the particular procedure” and “a second output indicating biometric data of a second user after the second user receives the particular procedure”.
	However Moore, in an analogous art, discloses “a first output indicating biometric data of a first user prior to the first user receiving the particular procedure” (Moore, e.g., [0385], [0472-0477], “…evidence-based information, such as medical research, clinical trial findings, case studies, peer-reviewed articles, academic presentations…”) (the examiner asserts output the medical research/case studies/trial findings prior the user receiving the procedure), “a second output indicating biometric data of a second user after the second user receives the particular procedure” (Moore, e.g., [1124], [1138], “…schedules of doctors of varying specialties can be converted to a syndicated format and published…monitor presence…tracking of patient data” (identify/tracking/monitor of biometric data of a patient/user after received the procedure). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Moore, Leitersdorf and Plummer to manage of structured and unstructured data to assist institutional healthcare delivery, healthcare provider practices, healthcare provide group practices, collaborative academic research and decision making in healthcare, including through the utilization of medical devices and healthcare pools in order to provide better information in medical study and provide better treatment for patients (Moore, e.g., [0179-0184]).

As per as claim 2, the combination of Moore, Leitersdorf and Plummer disclose:
(Currently Amended) The method of claim 1, comprising:
 	obtaining one or more populated medical study instruments (Plummer, e.g., [0016-0017] and [0028-0031], “…receive one or more requests to generate a medical study…retrieve from one or more data repositories one or more medical study instruments…”); 
for each particular medical study instrument of the one or more obtained medical study instruments:
 	extracting treatment data from one or more fields of the particular medical study instrument, wherein the extracted treatment data includes a procedure type (Leitersdorf, e.g., [0049-0051], [0057], “…search query are extracted and classified based on a medical ontology according to predefined semantic types. It is noted that terms can refer to words, such as "asthma," "diabetes" or "ibuprofen," or phrases such as "high blood pressure," "prostate gland" or "chronic gallbladder disease." … a set of concepts in the medical domain which can include diseases, body parts, organ, tissues, vitamins, treatments, medications, symptoms, alternative treatments and the like. In the ontology, each concept can be defined according to a list of attributes which are unique to that concept…into different types of relations…”);
 	generating an index entry for the particular medical study instrument that includes the procedure type (Plummer, e.g., [0102-0105], “…the medical integration system include procedure assessment rules, which "grade" or classify a procedure based on the determined efficacy of the procedure…”); and 
 	storing the generated index entry in the medical study instrument index (Plummer, e.g., [0030-0032],  [0090-0092], “…These queries may be logged and saved, providing a record of a user's identity and a time when information was accessed and providing a record of the type and the content of the accessed information..” and [0102-0105], “…the medical integration system include procedure assessment rules, which "grade" or classify a procedure based on the determined efficacy of the procedure…”) and further (Leitersdorf, e.g., [0019-0025]).

As per as claim 3, the combination of Moore, Leitersdorf and Plummer disclose:
(Currently Amended) The method of claim 1, wherein accessing, by the search engine, the medical study instrument index that is organized based on procedure type comprises: identifying, by the search engine, a set of index entries that include a procedure type that satisfies the procedure criteria identified in the search query (Plummer, e.g., [0016-0017] and [0028-0031] disclose (retrieve the search query and save the records) and further see [0064]).

As per as claim 4, the combination of Moore, Leitersdorf and Plummer disclose:
(Currently Amended) The method of claim 1, wherein the first output include an average of multiple scores that each indicate the state of an entity prior to the entity receiving the procedure identified in the search query (Plummer, e.g., [0029, [0038], [0042] and [0046]) and further see .

As per as claim 5, the combination of Moore, Leitersdorf and Plummer disclose:
(Currently Amended) The method of claim 1, wherein the second output includes an average of multiple scores that each indicate the state of an entity after the entity receives the particular has received the particular procedure identified in the search query (Plummer, e.g., [0029, [0038], [0042] and [0046]) and further see and further see [0102-0105], “…the medical integration system include procedure assessment rules, which "grade" or classify a procedure based on the determined efficacy of the procedure …”).

As per as claim 6, the combination of Moore, Leitersdorf and Plummer disclose:
(Currently Amended) The method of claim 1, wherein generating, by the search engine, the page for display on the user device that includes the first output and the second output comprises: generating a bar graph that includes a first bar and a second bar, wherein the first bar provides a graphical representation of a value associated with the first output and the second bar provides a graphical representation of a value associated with the second output (Plummer, e.g., fig. 14 associating with text description, [0099-101]).

As per as claim 7, the combination of Moore, Leitersdorf and Plummer disclose:
(Currently Amended) The method of claim 1, wherein generating, by the search engine, a page for display on the user device that includes the first output and the second output includes: generating a table that includes a first row and a second row, wherein the first row includes a numerical representation of a value associated with the first output and the second row provides numerical representation of a value associated with the second output (Leitersdorf, e.g., [0039-0040], (…Table 1 is referred to as a training set, with each document being referred to as a sample. As shown in Table 1, features F range from 1 to N, where N is a positive natural number and the number of documents in the table range from 1 to M, where M is also a positive natural number….”) (the examiner asserts that each document URL is represent a row with include a numerical and value)).

Claims 8-14 are essentially the same as claims 1-7 except that they set forth the claimed invention as a system rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-7.

Claims 15-20 are essentially the same as claims 1-7 except that they set forth the claimed invention as a computer readable medium rather a method,  respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-7.

Response to Arguments
The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their terms reasonably allows and (2) interpret claim phrases as broadly as their construction reasonably allows.
Applicant’s arguments filed 03/16/2022 with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant's amendment to the claims.  Applicant's newly amended features are taught implicitly, expressly, or impliedly by the prior art of record (See the new ground(s) of rejection set forth herein above). 

Issue I:  Applicant argued on page 1 (Remarks/Argument) that  the subject matter of independent claims 1, 8, and 14 is directed to subject matter that eligible for patent protection under 101 an integrates any alleged judicial exception into a practical application.
Response I:  After review and consideration, the examiner respectfully disagrees  and submits that the judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using one or more storage device to perform the receiving, response, determining, generating steps.  The search engine, user/computer device in those steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of returning a list) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to s  significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a storage the receiving, response, determining, generating steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims are not patent eligible.

Issue II:   Regarding to double patenting rejection.  Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S Patent No. 10,534822. The applicant request the double patenting rejection to be held in abeyance until allowable subject matter has been identified.
Response II:  There is no terminal disclaimer has filed, the examiner respectfully maintains the nonstatutory double patenting rejection to claims 1-20 over claims 1-19 of Patent No. 10,534822. 
The Examiner respectfully submits that, with respect to the totally newly amended subject matter, the Examiner respectfully cited proper paragraphs from cited reference to reject the claim in responsive to the newly amended, please refer to the corresponding section of the office action.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to search query base on medical instrument index.

a.   Elizabeth Holmes (US PGPUB 2014/0081665, hereinafter Holmes); “Information Management Systems and Methods Using a Biological Signature” disclose “generating a biological signature such as a genetic signature and using such signature of an individual”.
Holmes further teaches biometric data [0058-0059], [0130], instrument study [0344].
Holmes also teaches search index records [0323-0324], [0414].
 
b.	Steven Jones (US PGPUB 2012/0130745, hereafter Jones)  “SYSTEM, METHOD, AND COMPUTER-READABLE MEDIUM FOR DELIVERING RELEVANT MEDICAL INFORMATION” discloses “delivering relevant medical information includes determining that a medical order has been scheduled or completed for a patient, identifying the patient that is the subject of the medical order, finding prior medical records of the patient”; 
Jones also teaches search for medical records [0018-0019].
Jones further disclose medical study [0022-0027]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
If a reference indicated as being mailed on PTO-FORM 892 has not been enclosed in this action, please contact Lisa Craney whose telephone number is 571-272-3574 for faster service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/Primary Examiner, Art Unit 2163